Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Amendments filed on 03/21/2022 have been fully considered, and are not found to place the application in a condition for allowance.
Amendments to claims 1 and 9 further raise the issue of new matter since based on the specification it is unclear how such limitations are reached and no such language is provided in the specification.
The amendment filed 03/21/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 recites: “said gate current-source is disabled to output said current signal in said display period, a frequency and a phase of said current signal output by said gate current-source is irrelevant to a frequency and a phase of said driving signal generated by said touch detection circuit.”  The description and drawings do not provide any disclosure regarding disabling a “gate current-source” and the frequency and phase of the signal as claimed.
Claim 9 recites: “said source current-source is disabled to output said source current signal in said display period, a frequency and a phase of said source current signal output by said source current-source is irrelevant to a frequency and a phase of said driving signal generated by said touch detection circuit.”  The description and disabling a “source current-source” and the frequency and phase of the signal as claimed.
	Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “said gate current-source is disabled to output said current signal in said display period, a frequency and a phase of said current signal output by said gate current-source is irrelevant to a frequency and a phase of said driving signal generated by said touch detection circuit.”  However, per figs. 1, and 6-7, while a switch 
Claim 9 recites limitations regarding the source current-source that are similar to those of claim 1. As such, claim 9 is rejected based on the same reason as provided above with respect to claim 1.
Furthermore, both claims recite limitations regarding a frequency and a phase of the output signal that is not supported by the specification at all and it is new matter.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 10 have been included in the independent claim 9. “Providing a predetermined source voltage to said plurality of source lines” is not found to be further limiting since claim 9 recites a source current-source “outputting a source current signal in said touch detection period for maintaining .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mo et al., US 2016/0334934 A1, hereinafter “Mo”.
	Regarding claim 1, Mo teaches a touch display driving circuit (fig. 5, 100, ¶ 56), comprising: a gate driving circuit (fig. 5 and fig. 7, 101 and 106, ¶ 66 and 87), generating a plurality of scan signals (fig. 5-8, ¶ 96); a source driving circuit (fig. 5, 102, ¶ 66), generating a plurality of source signals (¶ 85); a touch detection circuit (fig. 5 and 10, 103, ¶ 107), generating a driving signal and detecting a plurality of sensing signals in a touch detection period (¶ 107-110); and one or more gate current-source (fig. 8, elements 1012-1015, ¶ 89), coupled to said gate driving circuit, and outputting one or more current signal in said touch detection period for maintaining the average value of the level of said plurality of scan signals at a predetermined level (fig. 6-8, ¶ 66-73; see gate signals during the touch sensing stage wherein by maintaining the signal at a specific phase, amplitude and frequency the average value of the level of scan signals is maintained at a predetermined level); a voltage supply circuit (fig. 8, 1012, ¶ 89), producing a first voltage (VGL1) and a second voltage (VGH) in a display period (see fig. 6), and said first voltage lower than said second voltage (¶ 90, fig. 6); said gate driving circuit generating said plurality of scan signals according to said first voltage and said second voltage (fig. 6), wherein said voltage supply circuit is enabled to produce said first voltage and second voltage in said display period (see fig. 6, voltages VGL1 and VGH being outputted from the power supply per fig. 8), said gate current-source is disabled to output said current signal in said display period (see fig. 6, wherein during the display stage the gate signal is disabled to output VGL1), a frequency and a phase of said current signal output by said gate current-source is irrelevant to a frequency and a phase of said driving signal generated by said touch detection circuit (see fig. 6 wherein the phase and frequency of gate signals during the display stage are irrelevant to the signal at VCOM).
	
	Regarding claim 2, Mo teaches that said one or more gate current-source includes a first current-source (fig. 8, 1012); said first current-source outputs a first (VGL1) in said touch detection period for controlling the average value of the level of a first input voltage received by said gate driving circuit to a predetermined cutoff voltage; and said gate driving circuit maintains the levels of said plurality of scan signals at a cutoff level according to said predetermined cutoff voltage (¶ 69).

	Regarding claim 3, Mo teaches that said one or more gate current-source further includes a second current-source (fig. 8, 1013); said second current-source outputs a second current signal (VGL2) in said touch detection period for controlling the average value of the level of a second input voltage received by said gate driving circuit to a predetermined scan voltage; and said gate driving circuit maintains the levels of said plurality of scan signals at a scan level according to said predetermined scan voltage (¶ 69; also see fig. 6 during the touch sensing stage).

	Regarding claim 4, Mo teaches further comprising a source current-source (fig. 9, 1023, ¶ 99-103), coupled to a plurality of source lines (fig. 9, ¶ 99-103), outputting a source current signal in said touch detection period for providing a predetermined source voltage to said plurality of source lines, and said predetermined source voltage maintaining the average value of the levels of said plurality of source signals of said plurality of source lines at another predetermined level (fig. 6, ¶ 106; see data signals D during the touch sensing stage wherein by maintaining the signal at a specific phase, amplitude and frequency the average value of the level of data signals is maintained at a predetermined level).

claim 5, limitations similar to claim 4 are provided. As such, claim 5 is rejected similarly to claim 4 as provided above.

	Regarding claim 6, Mo teaches further comprising a switching circuit, coupled between said source current-source and said plurality of source lines (fig. 9, T1A-T1D), and said source current-source providing said predetermined source voltage to said plurality of source lines via said switching circuit in said touch detection period (VSP and GND are provided to data lines during touch detection via T1B and T1C).

	Regarding claim 7, Mo teaches further comprising: a switching circuit (fig. 8, 1015), coupled between said voltage supply circuit and said gate driving circuit (note all outputs of 101 in fig. 8 are inputs to the gate driving circuit 106 in fig. 7); where said voltage supply circuit provides said first voltage or/and said second voltage to said gate driving circuit via said switching circuit (see switches P1, N1A and N1B in fig. 8); in a display period (fig. 6, note that the VGH and VGL1 are provided to gate lines during display stage via such switches); and in said touch detection period, said switching circuit opens a conduction path between said voltage supply circuit and said gate driving circuit (during touch stage P1 is open), and said one or more gate current-source outputs said one or more current signal for maintaining the average value of the levels of said plurality of scan signals at said predetermined level (VGL1 and VGL2 are provided during the touch stage for such maintaining).

claim 9, Mo teaches a touch display driving circuit (fig. 5, 100, ¶ 56), comprising: a gate driving circuit (fig. 5 and fig. 7, 101 and 106, ¶ 66 and 87), generating a plurality of scan signals, and providing said plurality of scan signals to a plurality of scan lines (fig. 5-8, ¶ 96; see scan lines G1-Gm); a source driving circuit (fig. 5, 102, ¶ 66), generating a plurality of source signals, and providing said plurality of source signals to a plurality of source lines (¶ 85, see source lines S1-Sn); a touch detection circuit (fig. 5 and 10, 103, ¶ 107), generating a driving signal and detecting a plurality of sensing signals in a touch detection period (¶ 107-110); a source current-source (fig. 9, 1023, ¶ 99-103), coupled to said plurality of source lines (fig. 9, ¶ 99-103), and outputting a source current signal in said touch detection period for maintaining the average value of the levels of said plurality of source signals of said plurality of source lines at a predetermined level (fig. 6, ¶ 106; see data signals D during the touch sensing stage wherein by maintaining the signal at a specific phase, amplitude and frequency the average value of the level of data signals is maintained at a predetermined level); a voltage supply circuit (fig. 8, 1012, ¶ 89), producing a first voltage (VGL1) and a second voltage (VGH) in a display period (see fig. 6), and said first voltage lower than said second voltage (¶ 90, fig. 6); said gate driving circuit generating said plurality of scan signals according to said first voltage and said second voltage (fig. 6), wherein said voltage supply circuit is enabled to produce said first voltage and second voltage in said display period (see fig. 6, voltages VGL1 and VGH being outputted from the power supply per fig. 8), said source current-source is disabled to output said source current signal in said display period (see fig. 6, wherein during the display stage the source signal is disabled to output low level D signals), a frequency and a phase of said source current signal output by said source current-source is irrelevant to a frequency and a phase of said driving signal generated by said touch detection circuit (see fig. 6 wherein the phase and frequency of data signals during the display stage are irrelevant to the signal at VCOM).

	Regarding claim 10, limitations similar to those of claim 4 are provided. Such limitations are, therefore, rejected similarly to those of claim 4 as provided above.

	Regarding claim 11, limitations similar to those of claim 6 are provided. Such limitations are, therefore, rejected similarly to those of claim 6 as provided above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mo, in view of Igawa et al., US 2017/0256225 A1, hereinafter “Igawa”.
	Regarding claim 8, Mo does not teach that said gate current-source includes: a low-pass filter circuit, coupled to said gate driving circuit, and generating a control signal according to the level of said scan signal; and a switch, coupled to said low-pass filter circuit for receiving said control signal and coupled to a voltage, said control signal controlling the conduction state of said switch, and said current signal generated according to the conduction state of said switch and said voltage.
	Igawa teaches a low-pass filter circuit (fig. 6, 120, ¶ 99), coupled to said gate driving circuit, and generating a control signal (signal at N1) according to the level of said scan signal (Gk-1); and a switch (TR1), coupled to said low-pass filter circuit for receiving said control signal and coupled to a voltage (CKV), said control signal controlling the conduction state of said switch (signal at N1 controls the conduction state of TR1, see ¶ 96), and said current signal (Gk) generated according to the conduction state of said switch and said voltage (Gk is generated when TR1 is conductive and allows CKV to pass).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to combine the teachings of Mo and Igawa. Mo teaches the outputting of gate signals by the use of a plurality of switches. Igawa also teaches outputting a gate signal by the use of a switch and further teaches in ¶ 102 that by using a low pass filter, a deterioration phenomenon of the output transistor can be 

Response to Arguments
Arguments filed on 03/21/2022 have been fully considered, and are not found persuasive.
On page 4 of remarks the applicant asserts: “Obviously, the charge pump 1012 is always enabled to output first voltage VGH and the second voltage VGL1. Thus, Mo does not disclose the feature “said gate current-source is disabled to output said current signal in said display period”. The Office respectfully disagrees.
Mo clearly teaches that two different signals are output during display and touch stages. Specifically, Mo teaches outputting of the VGH signal during the display stage and outputting the VGL2 signal during the touch stage. In other words, Mo teaches that the gate current-source is disabled from outputting the VGL2 signal during the display stage, as such, Mo teaches such limitations. 
On page 5 of remarks the applicant asserts: “The examiner stated the charge pump 1012 of Mo anticipated the gate current source and voltage supply circuit as claimed”. The Office respectfully notes that the previous Office Action provides that elements 1012-1015 
Furthermore, there is no support in the specifications that the gate current-source is disabled.  Per figs. 1, and 6-7, while a switch such as elements 30 or 31 of fig. 1 may connect the input and output terminals of the current source, is it clear that the op-amps 401 and 402 receive their respective voltages and are not disabled (see figs. 6-7). While the operation of switches may affect the output voltages VGHO/VGLO, they are not, in fact, disabling the gate current-source units 42/43.
The applicant further asserts that Mo does not teach that “a frequency and a phase of said current signal output by said gate current-source is irrelevant to a frequency and a phase of said driving signal generated by said touch detection circuit.” The Office respectfully disagrees. As an initial matter, such limitations are new matter since they do not find any teaching, suggestion or support in the specifications. 
Secondly, the applicant appears to compare the signals applied to the gate lines and source lines during a touch sensing stage of Mo. However, per the claim language, “gate current-source is disabled to output said current signal in said display period, a frequency and a phase of said current signal output by said gate current-source is irrelevant to a frequency and a phase of said driving signal generated by said touch detection circuit.” In other words, per the claim language, frequency and phase of signals in display period are to be irrelevant to frequency and phase of signals output by the touch detection circuit. This is clearly taught by Mo in fig. 6 wherein the gate signals G1-3 during the display period have a frequency and phase that is irrelevant to VCOM generated by the touch detection circuit. The above response to arguments is applied similarly to limitations of claim 9. As such, the arguments are not found persuasive and the application is not found to be placed in a condition for allowance.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903. The examiner can normally be reached weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEPEHR AZARI/Primary Examiner, Art Unit 2621